Citation Nr: 1100462	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for migraine 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1972 to September 
1973.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO).


FINDING OF FACT

The Veteran's migraine headaches are manifested by tearing, 
blurred vision, nausea, vomiting, and characteristic prostrating 
attacks occurring approximately 5 times each month.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not more, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for 
migraine headaches arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's service treatment records and 
his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been 
afforded a VA examination that is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiner took into account the Veteran's 
statements and treatment records, which allowed for a fully-
informed evaluation of the claimed disability.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from October 1972 
to September 1973.  In December 2006, he submitted a claim of 
entitlement to service connection for migraine headaches, which 
was granted in December 2007 and a noncompensable evaluation was 
assigned thereto, effective December 12, 2006.  The Veteran 
perfected an appeal of this decision, seeking a higher initial 
evaluation.  The claim has been certified to the Board for 
appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

The Veteran's service-connected migraine headaches are evaluated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under Diagnostic Code 8100, a 10 percent evaluation is warranted 
for migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months; a 30 
percent evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months; and the maximum 50 percent evaluation is 
warranted for migraines with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  Id.  The rating criteria do not define 
"prostrating" nor has the Court of Appeals for Veterans Claims.  
Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting 
Diagnostic Code 8100 verbatim but not specifically addressing the 
definition of a prostrating attack).  By way of reference, in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

The Veteran claimed that he was treated for migraine headaches 
during and immediately following his active service discharge.  
The Veteran asserted that the treating doctor is now deceased and 
that the treatment reports were unavailable.  Despite the RO's 
efforts to obtain VA treatment records dating from November 1972 
to April 1974, no such records were found.  In October 2007, 
after exhausting all reasonable possibilities, the RO made a 
formal finding of unavailability and further found that 
additional searches would be futile.

According to a February 2006 VA treatment report, the Veteran 
began drinking alcohol at age 13 and drank "heavily" since 
then.  He reported drinking an average of 12 beers each day of 
the week and 1 to 2 cases of beer each weekend.  The Veteran 
reported smoking marijuana approximately once per week since age 
13.  Further, the Veteran reported using crack cocaine for "a 
few months" sometime in 2004; heroine intravenously for 6 months 
at age 16 and for "a few months" in the 1980's; sniffing glue 
for 6 months at age 12; crystalline amphetamine (speed) from his 
mid-20s until he was 35 years old; "experimenting" with 
lysergic acid diethylamide (LSD) for "a few years" during high 
school; and smoking 2 packs of cigarettes per day since age 10.

In August 2007, the Veteran underwent an examination to ascertain 
the presence of migraine headaches and, if present, the severity 
and etiology thereof.  The Veteran reported that he had 
experienced migraine headaches since 1973.  He described the 
headaches as originating on the left side of his head, then 
spreading to involve both sides of his head.  The Veteran 
asserted that his migraine headaches were manifested by tearing, 
blurred vision, nausea, and vomiting, but no aura.  He also 
stated that his migraine headaches were aggravated by bright 
lights and loud noise.  When experiencing a migraine headache, 
the Veteran stated that he stayed in bed and was "unable to do 
anything."  Further, the Veteran stated that he experienced a 
migraine headache 1 time per day on average, each attack lasting 
for 2 hours.  After a physical examination, the diagnosis was 
migraine headaches; however, there were no objective symptoms 
thereof.
 
In November 2007, M.R.P., M.D., M.P.H., determined that the 
Veteran's current migraine headaches pre-existed his active duty 
service.  Further Dr. M.R.P. opined that it was "at least as 
likely as not" that the Veteran's pre-existing migraine 
headaches were "chronically increased" or aggravated by his 
active duty service.  Dr. M.R.P. did not assess the severity of 
the Veteran's migraine headaches, list the symptoms thereof, or 
ascertain the frequency of characteristic prostrating attacks.
 
The evidence of record included VA treatment reports dating from 
February 2006 to December 2007.  These treatment reports did not 
demonstrate complaints of or treatment for migraine headaches.  
Significantly, the most recent list of the Veteran's "active 
problems" was dated in August 2007.  This list included 19 
different diagnoses, but did not include a diagnosis of migraine 
headaches.

In November 2010, the Veteran testified at a Board hearing that 
he lived approximately 130 miles from the nearest VA medical 
facility and that frequent trips for treatment would be too much 
of a financial burden given his fixed income.  As such, the 
Veteran testified that he attempted to self-medicate in lieu of 
seeking VA treatment.  Although the Veteran testified that he had 
not been prescribed medication specifically to treat his migraine 
headaches, he was taking several pain and sleeping medications 
for a bilateral shoulder disability that he used to treat his 
migraine headaches.  The Veteran further testified that he 
experienced 2 or 3 migraine headaches per week.  The Veteran's 
spouse testified that the Veteran's migraine headaches were 
incapacitating about 5 times each month, each requiring the 
Veteran to remain in a dark room for about 1 day.  The Veteran 
claimed that he also experienced "black outs" as a result of 
his most severe migraine headaches.  Although the Veteran claimed 
that he was hospitalized for 25 to 30 days due to a migraine 
headache "black out," his spouse testified that he was actually 
hospitalized due to "renal kidney failure."  The Veteran also 
contended that he was hospitalized in the late 1990's for 
migraine headaches.  

During an August 2007 VA psychiatric examination, the Veteran 
reported being hospitalized on 2 occasions for mental health 
reasons.  The first was in approximately 1995 and the second was 
in 2004.  Both of these hospitalizations included treatment for 
depression as well as detoxification.

The Board finds that the Veteran and his spouse have provided 
competent and credible evidence that the Veteran's service-
connected migraine headaches are manifested by tearing, blurred 
vision, nausea, vomiting, and characteristic prostrating attacks 
occurring approximately 5 times each month.  During each of the 
characteristic prostrating attacks, the Veteran remained in a 
dark room for about 1 day.  The evidence of record did not, 
however, demonstrate severe economic inadaptability as a result 
of the characteristic prostrating attacks associated with his 
migraine headaches.  Specifically, during the August 2007 VA 
psychiatric examination, the Veteran reported working "off and 
on" as a welder since his active service discharge.  Although 
the Veteran had not worked for one year leading up to the 
examination, he reported that his primary reason for not working 
was pain associated with a left and a right shoulder disorder.  
Further, he reported losing jobs when the companies he worked for 
merged or downsized.  The Veteran also voluntarily resigned 
positions that he considered "too stressful."  Ultimately, the 
examiner found that the Veteran would be able to perform jobs 
involving light lifting or desk work.  Additionally, in August 
2007 the Veteran reported that his principle care provider 
instructed him not to work because of his Hepatitis C and because 
he had not regained his strength following treatment for 
Hepatitis C.  The Veteran also stated that he was further limited 
by shoulder pain, depression, a desire to self-isolate, and a 
lack of enjoyment in his job; no reference was made to migraine 
headaches or characteristic prostrating attacks.  Consequently, 
the Board finds that the Veteran's service-connected migraine 
headaches are not manifested by characteristic prostrating 
attacks that result in severe economic inadaptability and, thus, 
the maximum 50 percent evaluation is not warranted.  The symptoms 
associated with the Veteran's service-connected migraine 
headaches more nearly approximate the criteria for a 30 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2010).  As such, the Board finds that a 30 percent evaluation, 
but not more, is warranted for the Veteran's service-connected 
migraine headaches throughout the pendency of this appeal.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 30 percent 
rating inadequate.  The Veteran's service-connected migraine 
headaches are evaluated as a miscellaneous disability, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id., see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The Veteran's service-connected migraine 
headaches were productive of tearing, blurred vision, nausea, 
vomiting, and characteristic prostrating attacks occurring 
approximately 5 times each month.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 30 percent disability 
rating.  A rating in excess of 30 percent is provided for certain 
manifestations of migraine headaches, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 30 percent rating more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, the 
Board finds that the Veteran is not entitled to a referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an initial evaluation in excess of 30 
percent at any point during the pendency of this appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An evaluation of 30 percent, but no greater, for migraine 
headaches is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


